UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Mid-Cap Growth Fund SEMIANNUAL REPORT June 30, 2015 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 29 Information About the Renewal of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Mid-Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Mid-Cap Growth Fund, covering the six-month period from January 1, 2015, through June 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains over the first half of 2015. Investors were worried when the economic recovery stalled during the first quarter of the year due to unusually harsh winter weather, a strengthening U.S. dollar, and expected increases in short-term interest rates. These fears waned during the second quarter, when economic growth seemed to regain momentum. While a number of headwinds remained, investors were encouraged by better employment data, stronger housing markets, and stabilizing currency exchange rates. We expect economic uncertainty and bouts of market volatility to persist over the near term as Europe continues to struggle with instability in Greece, China addresses a stubborn economic slowdown, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes. We remain more optimistic regarding the economy’s long-term outlook, which we believe should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of January 1, 2015, through June 30, 2015, as provided by Todd Wakefield, CFA, and Robert C. Zeuthen, CFA, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2015, Dreyfus Mid-Cap Growth Fund’s Class A shares produced a total return of 4.49%, Class C shares returned 4.03%, Class F shares returned 4.67%, and Class I shares returned 4.68%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Growth Index, produced a total return of 4.18% for the same period. 2 Midcap stocks posted moderately positive returns during the reporting period as the market digested previous gains amid a choppy U.S. economic recovery. The fund’s relative performance was mainly due to strong security selections across several market sectors. The Fund’s Investment Approach The fund seeks capital appreciation.The fund will normally invest at least 80% of its net assets in equity securities of companies within the market capitalization range of companies comprising the Russell Midcap ® Growth Index. The fund also may invest in larger or smaller companies if they represent better prospects for capital appreciation. We look for companies whose fundamental strengths suggest the potential for superior earnings growth over time.We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Midcap Stocks Digested Previous Gains In contrast to robust employment gains and improved business and consumer confidence during much of 2014, the economic recovery proved more uneven over the first half of 2015.The U.S. economy contracted modestly during the first quarter of the year in the face of severe winter weather and a labor slowdown in West Coast ports. Global economic weakness further weighed on U.S. exporters when massive quantitative easing programs in Europe and Japan caused the U.S. dollar to appreciate sharply against most foreign currencies. Meanwhile, sharply lower oil prices created The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) challenges for energy producers. Fortunately, the economy seemed to get back on track in the spring, when labor markets resumed their vigorous gains, housing markets showed renewed strength, oil prices rebounded, and currency exchange rates stabilized. In this environment, broad measures of U.S. stock market performance repeatedly vacillated between gains and losses in early 2015 before stronger economic data supported higher stock prices in the spring. Midcap stocks fared particularly well, producing substantially higher returns than large-cap stocks, on average. Security Selections Bolstered Fund Results Relative performance was especially favorable in the industrials sector, where the fund held none of the airlines that gave back some of their 2014 gains.The fund also did not participate in the weak road-and-rail industry, where rebounding fuel costs dampened investor sentiment. In contrast, the fund scored success in the industrials sector through water-heater manufacturer A.O. Smith, which saw demand surge in advance of new emission regulations, and tools and equipment provider Snap-on, which achieved stronger results in all three of its operating units. The fund also participated in gains posted by global professional services company Towers Watson & Co., which benefited from its role in operating health care exchanges. In the information technology sector, Palo Alto Networks reported better-than-expected financial results stemming from robust enterprise demand for network security solutions. Optical transport networking specialist Infinera raised its revenue projections amid unexpectedly strong customer demand. Software developers Synopsys and ANSYS benefited from higher order volumes from businesses seeking to boost productivity. Among financial companies, regional bank SVB Financial Group achieved strong investment returns and higher earnings by serving companies and individuals in Silicon Valley’s fast-growing technology industry. In the materials sector, construction aggregates provider Vulcan Materials reported its highest order-volume growth in nearly a decade. Although the health care sector ranked as one of the benchmark’s better segments, the fund did not hold some of the sector’s stronger individual performers. In addition, unfortunate timing in the sale of drug developer Perrigo caused the fund to miss gains stemming from a subsequent acquisition of the company. Pharmaceutical 4 company Mallinckrodt struggled with weaker-than-expected sales of a key product, and Alexion Pharmaceuticals was hurt by uncertainty regarding patent expirations and competitive pressures. A Generally Constructive Investment Posture Although our bottom-up process does not directly consider macroeconomic factors, it is worth noting that the U.S. economy has gained momentum, and international markets may be poised for recovery in response to aggressively accommodative monetary policies from major central banks. As of the end of the reporting period, we have continued to identify ample opportunities in the health care sector, particularly among companies that we expect to benefit from new product launches and the Affordable Care Act. The fund also holds mildly overweighted exposure to the information technology sector, especially businesses participating in secular trends such as cloud computing. In contrast, we have found relatively few opportunities meeting our investment criteria in the industrials sector. July 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Midsize companies carry additional risks because their earnings and revenues tend to be less predictable and their share prices more volatile than those of larger, more established companies.The shares of midsize companies tend to trade less frequently than those of larger, more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — The Russell Midcap ® Growth Index measures the performance of the 800 smallest companies in the Russell 1000 ® Index with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund.The Russell 1000 ® Index measures the performance of the largest 1,000 publicly traded U.S. companies. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Mid-Cap Growth Fund from January 1, 2015 to June 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2015 Class A Class C Class F Class I Expenses paid per $1,000 † $ 6.79 $ 10.62 $ 5.68 $ 5.58 Ending value (after expenses) $ 1,044.90 $ 1,040.30 $ 1,046.70 $ 1,046.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2015 Class A Class C Class F Class I Expenses paid per $1,000 † $ 6.71 $ 10.49 $ 5.61 $ 5.51 Ending value (after expenses) $ 1,018.15 $ 1,014.38 $ 1,019.24 $ † Expenses are equal to the fund’s annualized expense ratio of 1.34% for Class A, 2.10% for Class C, 1.12% for Class F and 1.10% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2015 (Unaudited) Common Stocks—98.0% Shares Value ($) Automobiles & Components—1.6% Gentex 151,077 Banks—5.1% SVB Financial Group 27,038 a 3,892,931 Webster Financial 96,343 3,810,366 Capital Goods—9.7% A.O. Smith 32,823 2,362,600 B/E Aerospace 33,637 1,846,671 Carlisle 38,701 3,874,744 Nordson 24,107 1,877,694 Sensata Technologies Holding 42,585 a 2,245,933 Snap-on 15,898 2,531,757 Commercial & Professional Services—1.3% Towers Watson & Co., Cl. A 16,284 Consumer Durables & Apparel—3.9% Jarden 47,400 a 2,452,950 PVH 30,548 3,519,130 Consumer Services—1.5% Panera Bread, Cl. A 12,772 a Diversified Financials—2.6% CBOE Holdings 34,281 1,961,559 T. Rowe Price Group 26,610 2,068,395 Energy—3.8% Oil States International 55,363 a 2,061,164 QEP Resources 123,931 2,293,963 Tesoro 16,910 1,427,373 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Exchange-Traded Funds—3.6% iShares Russell Mid-Cap Growth ETF 55,968 b Food & Staples Retailing—1.8% United Natural Foods 42,153 a Food, Beverage & Tobacco—1.7% WhiteWave Foods 52,117 a Health Care Equipment & Services—13.5% Align Technology 57,313 a 3,594,098 AmerisourceBergen 14,052 1,494,290 athenahealth 22,268 a,b 2,551,467 Boston Scientific 240,311 a 4,253,505 Brookdale Senior Living 87,040 a 3,020,288 Cooper 17,056 3,035,456 IMS Health Holdings 82,636 a 2,532,793 Media—4.8% IMAX 98,249 a 3,956,487 Lions Gate Entertainment 91,101 b 3,375,292 Pharmaceuticals, Biotech & Life Sciences—8.9% Alkermes 37,798 a 2,431,923 Jazz Pharmaceuticals 17,062 a 3,004,106 Mallinckrodt 21,668 a 2,550,757 Receptos 13,199 a 2,508,470 Vertex Pharmaceuticals 24,576 a 3,034,644 Real Estate—4.2% CBRE Group, Cl. A 110,775 a 4,098,675 Realogy Holdings 50,421 a 2,355,669 Retailing—9.6% Liberty Interactive, Cl. A 80,636 a 2,237,649 LKQ 84,441 a 2,553,918 8 Common Stocks (continued) Shares Value ($) Retailing (continued) Netflix 2,341 a 1,537,897 Restoration Hardware Holdings 24,447 a,b 2,386,761 Ulta Salon Cosmetics & Fragrance 16,355 a 2,526,030 Williams-Sonoma 40,250 3,311,368 Semiconductors & Semiconductor Equipment—4.0% Mellanox Technologies 77,825 a 3,781,517 Microchip Technology 47,680 b 2,261,224 Software & Services—11.4% Akamai Technologies 37,050 a 2,586,831 ANSYS 27,060 a 2,468,954 Fidelity National Information Services 54,397 3,361,735 HomeAway 54,497 a 1,695,947 LinkedIn, Cl. A 10,025 a 2,071,466 ServiceNow 22,800 a 1,694,268 Synopsys 68,822 a 3,485,834 Technology Hardware & Equipment—5.0% Amphenol, Cl. A 43,760 2,536,767 Infinera 116,405 a 2,442,177 Palo Alto Networks 15,259 a 2,665,747 Total Common Stocks (cost $129,869,962) Other Investment—2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,651,472) 3,651,472 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—3.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,863,390) 5,863,390 c Total Investments (cost $139,384,824) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2015, the value of the fund’s securities on loan was $10,367,184 and the value of the collateral held by the fund was $10,525,193, consisting of cash collateral of $5,863,390 and U.S. Government and Agency securities valued at $4,661,803. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Health Care Equipment & Services 13.5 Consumer Durables & Apparel 3.9 Software & Services 11.4 Energy 3.8 Capital Goods 9.7 Exchange-Traded Funds 3.6 Retailing 9.6 Diversified Financials 2.6 Pharmaceuticals, Biotech & Life Sciences 8.9 Food & Staples Retailing 1.8 Money Market Investments 6.3 Food, Beverage & Tobacco 1.7 Banks 5.1 Automobiles & Components 1.6 Technology Hardware & Equipment 5.0 Consumer Services 1.5 Media 4.8 Commercial & Real Estate 4.2 Professional Services 1.3 Semiconductors & Semiconductor Equipment 4.0 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $10,367,184)—Note 1(b): Unaffiliated issuers 129,869,962 149,044,896 Affiliated issuers 9,514,862 9,514,862 Cash 118,563 Receivable for investment securities sold 673,614 Dividends and securities lending income receivable 23,223 Receivable for shares of Common Stock subscribed 10,321 Prepaid expenses 27,685 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 160,897 Liability for securities on loan—Note 1(b) 5,863,390 Payable for investment securities purchased 1,360,115 Payable for shares of Common Stock redeemed 2,557 Accrued expenses 69,335 Net Assets ($) Composition of Net Assets ($): Paid-in capital 127,016,194 Accumulated investment (loss)—net (600,767 ) Accumulated net realized gain (loss) on investments 6,366,509 Accumulated net unrealized appreciation (depreciation) on investments 19,174,934 Net Assets ($) Net Asset Value Per Share Class A Class C Class F Class I Net Assets ($) 24,343,663 12,830,217 101,175,729 13,607,261 Shares Outstanding 2,804,199 1,696,221 11,193,574 1,508,415 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $1,710 foreign taxes withheld at source): Unaffiliated issuers 317,439 Affiliated issuers 1,509 Income from securities lending—Note 1(b) 8,701 Total Income Expenses: Investment advisory fee—Note 3(a) 600,381 Shareholder servicing costs—Note 3(c) 118,110 Distribution fees—Note 3(b) 77,828 Accounting and administration fees—Note 3(a) 45,048 Registration fees 30,437 Professional fees 16,448 Prospectus and shareholders’ reports 11,079 Custodian fees—Note 3(c) 10,916 Directors’ fees and expenses—Note 3(d) 4,073 Miscellaneous 14,188 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (92 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 6,520,336 Net unrealized appreciation (depreciation) on investments 831,181 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Operations ($): Investment (loss)—net (600,767 ) (809,153 ) Net realized gain (loss) on investments 6,520,336 17,996,703 Net unrealized appreciation (depreciation) on investments 831,181 (8,372,127 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A (69,135 ) (911,068 ) Class C (41,114 ) (555,001 ) Class F (271,302 ) (3,590,616 ) Class I (35,919 ) (393,793 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 1,608,557 4,164,950 Class C 506,476 1,840,075 Class F 658,860 937,925 Class I 3,521,462 5,052,060 Dividends reinvested: Class A 57,460 759,951 Class C 32,425 437,739 Class F 253,444 3,353,856 Class I 31,057 334,072 Cost of shares redeemed: Class A (2,623,616 ) (8,119,828 ) Class C (1,103,262 ) (2,352,873 ) Class F (3,519,098 ) (7,975,980 ) Class I (1,448,492 ) (3,356,749 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 147,648,317 149,208,174 End of Period Accumulated investment (loss)—net (600,767 ) — The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Capital Share Transactions: Class A Shares sold 188,639 502,888 Shares issued for dividends reinvested 6,674 90,578 Shares redeemed (306,061 ) (988,984 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 67,332 251,882 Shares issued for dividends reinvested 4,312 59,637 Shares redeemed (148,077 ) (322,592 ) Net Increase (Decrease) in Shares Outstanding ) ) Class F Shares sold 73,636 109,917 Shares issued for dividends reinvested 28,286 384,616 Shares redeemed (394,439 ) (930,811 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 399,808 588,607 Shares issued for dividends reinvested 3,474 38,340 Shares redeemed (164,391 ) (394,324 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2015 Year Ended December 31, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 8.33 8.15 5.97 5.29 5.29 4.00 Investment Operations: Investment (loss)—net a (.04 ) (.05 ) (.05 ) (.02 ) (.04 ) (.02 ) Net realized and unrealized gain (loss) on investments .41 .55 2.23 .70 .04 1.31 Total from Investment Operations .37 .50 2.18 .68 — 1.29 Distributions: Dividends from net realized gain on investments (.02 ) (.32 ) — Net asset value, end of period 8.68 8.33 8.15 5.97 5.29 5.29 Total Return (%) b 4.49 c 6.13 36.52 12.85 .00 d 32.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 e 1.35 1.36 1.53 1.51 1.56 Ratio of net expenses to average net assets 1.34 e 1.35 1.36 1.50 1.37 1.36 Ratio of net investment (loss) to average net assets (.90 ) e (.65 ) (.68 ) (.42 ) (.74 ) (.55 ) Portfolio Turnover Rate 131.60 c 135.43 166.09 164.34 232.19 204.97 Net Assets, end of period ($ x 1,000) 24,344 24,277 26,965 21,511 27,324 38,099 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Amount represents less than .01%. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2015 Year Ended December 31, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 7.29 7.22 5.33 4.76 4.79 3.66 Investment Operations: Investment (loss)—net a (.06 ) (.10 ) (.09 ) (.06 ) (.07 ) (.05 ) Net realized and unrealized gain (loss) on investments .35 .49 1.98 .63 .04 1.18 Total from Investment Operations .29 .39 1.89 .57 (.03 ) 1.13 Distributions: Dividends from net realized gain on investments (.02 ) (.32 ) — Net asset value, end of period 7.56 7.29 7.22 5.33 4.76 4.79 Total Return (%) b 4.03 c 5.40 35.46 11.98 (.63 ) 30.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.10 d 2.12 2.14 2.27 2.25 2.36 Ratio of net expenses to average net assets 2.10 d 2.12 2.14 2.24 2.12 2.14 Ratio of net investment (loss) to average net assets (1.66 ) d (1.42 ) (1.46 ) (1.16 ) (1.49 ) (1.34 ) Portfolio Turnover Rate 131.60 c 135.43 166.09 164.34 232.19 204.97 Net Assets, end of period ($ x 1,000) 12,830 12,917 12,878 9,762 10,477 12,661 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2015 Year Ended December 31, Class F Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 8.66 8.44 6.17 5.46 5.45 4.12 Investment Operations: Investment (loss)—net a (.03 ) (.04 ) (.04 ) (.01 ) (.03 ) (.02 ) Net realized and unrealized gain (loss) on investments .43 .58 2.31 .72 .04 1.35 Total from Investment Operations .40 .54 2.27 .71 .01 1.33 Distributions: Dividends from net realized gain on investments (.02 ) (.32 ) — Net asset value, end of period 9.04 8.66 8.44 6.17 5.46 5.45 Total Return (%) 4.67 b 6.40 36.79 13.00 .18 32.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 c 1.13 1.19 1.30 1.25 1.32 Ratio of net expenses to average net assets 1.12 c 1.13 1.19 1.30 1.20 1.30 Ratio of net investment (loss) to average net assets (.68 ) c (.44 ) (.50 ) (.20 ) (.57 ) (.50 ) Portfolio Turnover Rate 131.60 b 135.43 166.09 164.34 232.19 204.97 Net Assets, end of period ($ x 1,000) 101,176 99,481 100,631 81,291 81,886 89,828 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2015 Year Ended December 31, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 8.64 8.42 6.16 5.44 5.42 4.10 Investment Operations: Investment income (loss)—net a (.03 ) (.04 ) (.03 ) .00 b (.03 ) (.02 ) Net realized and unrealized gain (loss) on investments .43 .58 2.29 .72 .05 1.34 Total from Investment Operations .40 .54 2.26 .72 .02 1.32 Distributions: Dividends from net realized gain on investments (.02 ) (.32 ) — Net asset value, end of period 9.02 8.64 8.42 6.16 5.44 5.42 Total Return (%) 4.68 c 6.41 36.69 13.24 .37 32.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 d 1.11 1.13 1.20 1.23 1.34 Ratio of net expenses to average net assets 1.10 d 1.11 1.13 1.18 1.10 1.14 Ratio of net investment income (loss) to average net assets (.66 ) d (.42 ) (.44 ) .00 e (.46 ) (.33 ) Portfolio Turnover Rate 131.60 c 135.43 166.09 164.34 232.19 204.97 Net Assets, end of period ($ x 1,000) 13,607 10,973 8,734 8,198 4,521 7,575 a Based on average shares outstanding. b Amount represents less than $ .01 per share. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Mid-Cap Growth Fund (the “fund”) is the sole series of Dreyfus Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 1.05 billion shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (350 million shares authorized), Class C (100 million shares authorized), Class F (500 million shares authorized) and Class I (100 million shares authorized). Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class F shares are sold only to Class F grandfathered investors, bear a Distribution Plan fee and have a shareholder services agreement with the Distributor. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class F and Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 139,667,908 — — Equity Securities— Foreign Common Stocks † 3,956,487 — — Exchange-Traded Funds 5,420,501 — — Mutual Funds 9,514,862 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest 22 income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2015, The Bank of New York Mellon earned $2,659 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2015 were as follows: Affiliated Investment Value Value Net Company 12/31/2014 ($) Purchases ($) Sales ($) 6/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,200,551 25,297,796 23,846,875 3,651,472 2.4 Dreyfus Institutional Cash Advantage Fund 1,150,710 36,112,827 31,400,147 5,863,390 3.9 Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2014 was as follows: long-term capital gains $5,450,478. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 24 Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is based on the fund’s average daily net assets and is computed at the following annual rates: 1% of the first $30 million, .75% of the next $270 million, .70% of the next $200 million, and .65% in excess of $500 million.The fee is payable monthly.The effective management fee rate during the period ended June 30, 2015 was .80%. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion, plus reasonable out-of-pocket expenses. The effective administration fee rate during the period ended June 30, 2015 was .06%. During the period ended June 30, 2015, the Distributor retained $3,893 from commissions earned on sales of the fund’s Class A shares and $2,281 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended June 30, 2015, Class C shares were charged $47,761 pursuant to the Distribution Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also adopted a Distribution Plan pursuant to Rule 12b-1 under the Act applicable to its Class F shares (the “Class F Plan”). Under the Class F Plan, the fund is authorized to reimburse the Distributor for expenses paid for distributing or servicing its Class F shares at an annual rate of up to .25% of the value of the average daily net assets of the fund’s Class F shares.The Distributor has agreed not to seek reimbursement of any expenses under the Class F Plan other than reimbursements for payments made to brokers and other intermediaries whose customers hold Class F shares (“Third Party Payments”).This commitment applies to any such expenses (other than Third Party Payments).This commitment will continue indefinitely and will not terminate without the prior approval of the Board. During the period ended June 30, 2015, Class F shares were charged $30,067 pursuant to the Class F Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2015, Class A and Class C shares were charged $30,494 and $15,920, respectively, pursuant to the Shareholder Services Plan. The company has a shareholder services agreement with the Distributor, whereby the fund agrees to compensate the Distributor for providing certain shareholder servicing functions to holders of Class F shares. On an annual basis, the fund pays the Distributor a monthly fee of $24.00 per Class F shareholder account considered to be an open account at any time during a given month. During the period ended June 30, 2015, Class F shares were charged $24,836 pursuant to the shareholder services agreement. 26 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2015, the fund was charged $3,824 for transfer agency services and $1,883 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $92. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2015, the fund was charged $10,916 pursuant to the custody agreement. During the period ended June 30, 2015, the fund was charged $6,240 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $101,227, Distribution Plan fees $17,860, Shareholder Service Plan fees $25,081, custodian fees $7,816, Chief Compliance Officer fees $3,169 and transfer agency fees $5,744. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2015, amounted to $194,403,944 and $205,479,061, respectively. At June 30, 2015, accumulated net unrealized appreciation on investments was $19,174,934, consisting of $21,546,483 gross unrealized appreciation and $2,371,549 gross unrealized depreciation. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Advisory Agreement and Fund Accounting and Administrative Services Agreement pursuant to which Dreyfus provides the fund with investment advisory services and administrative services (together, the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above or at the Performance Group median for all periods and below the Performance Universe median for all periods, except for the four- and five-year periods when the fund’s performance was above the Performance Universe median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index, and noted that the fund’s returns were higher than the returns of the benchmark in six of the ten calendar years shown. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was approximately 30 equal to the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group median and above and Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services pro- The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) vided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 32 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 33 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J.
